IN THE
                         TENTH COURT OF APPEALS

                                 No. 10-18-00372-CR

LISA TUIAN JEFFERSON,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                          From the 413th District Court
                             Johnson County, Texas
                         Trial Court No. DC-F201800364


                        ORDER ON REHEARING
                   ORDER VACATING JUDGMENT AND
                    RESPONSE REQUESTED BY STATE

      This appeal was dismissed on December 19, 2018. A motion for rehearing, if any,

was due on January 3, 2019. See TEX. R. APP. P. 49.1. Appellant’s “Motion to Reconsider,”

in effect a motion for rehearing, was not filed until January 18, 2019. Because it was

untimely filed, we have no jurisdiction to rule on appellant’s motion.

      Accordingly, appellant’s “Motion to Reconsider” is dismissed.

      Nevertheless, the Court retains plenary power to vacate or modify its judgment
for 60 days after the date of the judgment absent conditions not applicable in this case.

TEX. R. APP. P. 19.1. Our judgment issued on December 19, 2018. Accordingly, our

plenary power expires on February 19, 2019.

        Attached to appellant’s untimely motion for rehearing is a copy of a letter from

appellant to the trial court complaining about the judgment. It appears that the letter

may be adequate to invoke our jurisdiction as a timely filed notice of appeal.

        Therefore, to allow the Court time to study this issue, and during the period of our

plenary jurisdiction, we VACATE our December 19, 2018 judgment and also

WITHDRAW our opinion of the same date.

        The State is ORDERED to file a response which addresses the issue of whether

appellant’s letter, filed by the district clerk on October 1, 2018, is sufficient as a notice of

appeal to invoke this Court’s jurisdiction. The State’s response is due 21 days from the

date of this order.

                                                PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins1
Motion dismissed
Judgment vacated
Opinion withdrawn
Response requested
Order issued and filed February 13, 2019




1
The Honorable Al Scoggins, Senior Justice of the Tenth Court of Appeals, sitting by assignment of the
Chief Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. §§ 74.003, 75.002, 75.003 (West 2013).

Jefferson v. State                                                                                Page 2